EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 12 March 2021 has been reviewed, found acceptable and has replaced the previous substitute specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Atkinson on 29 March 2021.
The application has been amended as follows: 
In the Substitute Specification:
Page 6, line 5, “of” has been rewritten as --comprises 1)--; line 6, --2)-- has been inserted prior to “assembling”; line 8, --the RF crossover apparatus (A) includes-- has been inserted prior to “a”.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --An RF crossover apparatus for microwave systems comprising a body having at least two intersecting RF strips disposed thereon and insulated from an external environment--.
Claims 1, 2, 4-6, 8, 9, 14; 7; 10-12 are allowable over the prior art of record.
BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee